                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GERALD H. LOWERY, SR.                                                                PLAINTIFFS


v.                                    Case No. 4:18-cv-4108


WARDEN JEFFIE WALKER, Miller
County Detention Center (MCDC); NURSE
S. KING, Head Nurse MCDC; NURSE
CHELSEA FOSTER, MCDC; NURSE
LONNIE REDFEARN, MCDC; DR.
TIMOTHY REYNOLDS, MCDC;
SHERIFF JACKIE RUNION; SOUTHERN
HEALTH PARTNERS, INC.; and
MILLER COUNTY                                                                      DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff Gerald H. Lowery, Sr.’s Objection to Report and

Recommendation. (ECF No. 59). On September 30, 2019, the Honorable Barry A. Bryant, United

States Magistrate Judge for the Western District of Arkansas, issued two separate Reports and

Recommendations. (ECF Nos. 55-56).

       In his first Report and Recommendation, Judge Bryant found that Plaintiff failed to produce

any evidence showing: (1) that Defendants Walker, Runion, and Miller County were personally

involved in the alleged inadequate medical care; (2) that Plaintiff failed to produce any evidence

that the meals served to him were nutritionally inadequate; and (3) that Plaintiff failed to produce

any evidence supporting a retaliation claim. Judge Bryant also found that Plaintiff failed to

produce evidence of a custom, practice, or policy of Defendant Miller County that caused the

alleged constitutional deprivations. Accordingly, Judge Bryant recommended that the Court grant

summary judgment in favor of Defendants Walker, Runion, and Miller County and dismiss all

claims against them.
       In his second Report and Recommendation, Judge Bryant found that Plaintiff failed to

submit any evidence supporting his claims of deliberate indifference and retaliation, with the

exception of his claims against Defendants King and Foster for the alleged denial of pain

medication, for which Judge Bryant determined that a genuine dispute of material fact existed.

Judge Bryant also found that Plaintiff failed to submit evidence showing a custom, practice, or

policy of Defendant Southern Health Partners Inc. that caused the alleged constitutional

deprivations. Accordingly, Judge Bryant recommended that the Court grant summary judgment

in favor of Defendants Foster; Reynolds; King; Redfearn; and Southern Health Partners, Inc.; and

dismiss all claims against them, except for individual capacity claims against Defendants King and

Foster for the alleged denial of pain medication.

       The parties did not file timely objections to either Report and Recommendation and, on

October 21, 2019, the Court adopted each in toto and dismissed various claims as recommended

by Judge Bryant. On October 22, 2019, Plaintiff filed the present objections. Although the Court

is under no obligation to review Plaintiff’s untimely objections, it will do so, nonetheless.

       “[T]he specific standard of review depends, in the first instance, upon whether or not a

party has objected to portions of the report and recommendation.” Anderson v. Evangelical

Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

“objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

356, 358-59 (8th Cir. 1990). The Court applies a liberal construction when determining whether

pro se objections are specific. Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995). Pursuant to

28 U.S.C. § 646(b)(1), the Court will conduct a de novo review of all issues related to Plaintiff’s

specific objections.




                                                    2
       Plaintiff’s objections do not specify which Report and Recommendation he objects to, so

the Court will consider the objections as to both Reports and Recommendations. Plaintiff objects

on three bases. First, he appears to object to Judge Bryant’s consideration of Defendants’ evidence

of various tests they performed to monitor Plaintiff’s blood sugar levels. Second, he objects

because he was not given the opportunity to have an emergency room physician testify why it was

bad judgment to take Plaintiff off a successful insulin regimen shortly after he was incarcerated.

Third, he objects that he was deprived of the chance to hear testimony from Defendant Reynolds

regarding information stated in Defendant Reynolds’ affidavit that was submitted in support of

summary judgment. Plaintiff’s objections are accompanied by his pre-incarceration medical

documents from the Baptist Health Family Clinic in Bryant, Arkansas.

       To begin, the Court does not believe that these evidence-based objections are specific.

“[G]eneral and conclusory objections that do not direct the court to a specific error in the magistrate

judge’s proposed findings and recommendations” do not trigger de novo review. Belk v. Purkett,

15 F.3d 803, 815 (8th Cir. 1994); Meyer v. Haeg, No. 15-cv-2564 (SRN/HB), 2016 WL 6916797,

at *2 (D. Minn. Nov. 21, 2016). Plaintiff does not point the Court to any specific error of fact or

law in Judge Bryant’s Reports and Recommendations. Rather, Plaintiff objects because he feels

that Defendants offered invalid evidence in support of their summary judgment motions and

because he was unable to obtain certain evidence for use in this case. The Court finds that these

objections are not specific enough to trigger de novo review. However, even if the Court assumes

arguendo that the objections are specific, they would still fail for the following reasons.

       A party may not assert arguments, claims, or legal theories in his objections to a magistrate

judge’s report and recommendation that were not first presented to the magistrate judge for

consideration. Ridenour v. Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062, 1067 (8th Cir.



                                                  3
2012); Chaney v. Hutchinson, No. 4:18-cv-0478-BSM, 2018 WL 4134639, at *1 (E.D. Ark. Aug.

29, 2018) (citing Hylla v. Transp. Commc’ns Int’l Union, 536 F.3d 911, 921 (8th Cir. 2008)).

“[T]he purpose of referring cases to a magistrate for recommended disposition would be

contravened if parties were allowed to present only selected issues to the magistrate, reserving

their full panoply of contentions for the trial court.” Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir.

2000). To hold otherwise would effectively give a party “two opportunities for judicial review.”

Id.

         Plaintiff did not raise any of his evidence-based objections with Judge Bryant. The Court

will not second-guess Judge Bryant’s reasoning based on arguments that should have been

presented to Judge Bryant for consideration but were only raised for the first time after the fact.

Thus, the Court should not consider those objections here.1 However, given Plaintiff’s pro se

status, the Court will address the objections.

         Plaintiff’s first objection seems to be that Defendants’ evidence of his blood sugar levels

was premised on inaccurate and unreliable medical tests and, thus, Judge Bryant should not have

considered that evidence. If Plaintiff felt that this evidence should not be considered on summary

judgment, he should have filed a motion to that effect or at least objected somehow before Judge




1
  For the same reason, the Court will not consider the exhibit attached to Plaintiff’s objections because that evidence
should have been submitted with Plaintiff’s responses to the summary judgment motions. Judge Bryant even allowed
Plaintiff to supplement his summary judgment responses with additional evidence, and Plaintiff’s medical records
from the clinic in Bryant, Arkansas were not offered as part of that supplement. The time for Plaintiff to submit
summary judgment evidence has passed. Moreover, even if the Court were inclined to consider the evidence, Plaintiff
has not explained its relevance or pointed the Court to any specific part in the fifty-nine-page exhibit that creates a
genuine issue of material fact. The Court is not required “to speculate on which portion of the record the nonmoving
party relies, nor is it obligated to wade through and search the entire record for some specific facts that might support
the nonmoving party’s claim.” Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 260 (8th Cir. 1996) (internal quotation
marks omitted); see also Crossley v. Georgia-Pac. Corp., 355 F.3d 1112, 1114 (8th Cir. 2004) (holding the nonmovant
failed to satisfy the Rule 56 specificity requirement by attaching voluminous exhibits to his response “and inviting the
district judge to read them in their entirety, without designating which specific facts contained therein created a
genuine issue”).


                                                           4
Bryant issued the Reports and Recommendations.2 Instead, Plaintiff did not raise any issue with

the evidence in his responses to the summary judgment motions. Alternatively, Plaintiff could

have offered some contradictory proof of his blood sugar levels, thereby creating an issue for trial.

He did not do so. Thus, the Court is not persuaded by Plaintiff’s first objection.

           Plaintiff’s second objection is that he was not allowed to have an emergency room

physician testify as to the medical soundness of taking him off a specific insulin regimen when he

was incarcerated. This objection fails because Plaintiff was not required to produce testimony

from an emergency room physician to survive the summary judgment stage. To be certain,

Plaintiff bore the burden of offering evidence demonstrating a genuine dispute of material fact,

and deposition testimony is one valid form of summary judgment evidence.3 However, Plaintiff

could have offered the physician’s testimony in other ways, such as an affidavit or unsworn

declaration, and Plaintiff offered no evidence related to the physician at all. The Court is not

persuaded that Plaintiff was unduly prejudiced by any inability to offer the deposition testimony

of a physician.

           Plaintiff’s third objection, that he was not allowed to hear the live testimony of Defendant

Reynolds, presumably because he wished to cross-examine him, is likewise insufficient. At the

summary judgment stage, Plaintiff “must set forth specific facts showing that there is a genuine

issue for trial.” Jaurequi v. Carter Mfg. Co., 173 F.3d 1076, 1085 (8th Cir. 1999). When a movant

has offered facts in support of summary judgment, “the opponent must affirmatively show that a

material issue of fact remains in dispute and may not simply rest on the hope of discrediting the




2
  To the extent that Plaintiff’s argument is that the blood-sugar evidence should not be admitted at trial, the Court’s
rationale remains the same. That argument is improperly raised in the instant objections and, instead, should be
presented in a separate motion in limine.
3
    Plaintiff did not specify, but the Court assumes that by “testimony,” Plaintiff refers to deposition testimony.

                                                              5
movant’s evidence at trial.” Matter of Citizens Loan & Sav. Co., 621 F.2d 911, 913 (8th Cir.

1980). Plaintiff has not produced evidence contradicting Defendant Reynolds’ affidavit, thereby

creating a dispute of material fact. Rather, Plaintiff seems to rest on the hope of discrediting

Defendant Reynolds’ testimony at trial. This is insufficient to overcome summary judgment and,

consequently, the Court finds that summary judgment was properly granted.

       Upon de novo review of the Reports and Recommendations, and for the reasons discussed

above, the Court finds that Plaintiff’s objections offer neither law nor fact which would cause the

Court to deviate from Reports and Recommendations. Accordingly, the Court hereby overrules

Plaintiff’s objections and declines to disturb its October 21, 2019 orders adopting the Reports and

Recommendations.

       IT IS SO ORDERED, this 8th day of November, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                6
